Citation Nr: 0416288	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  99-00 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to an increased rating for the residuals of a 
right hand injury, to include flexion contractures of the 
middle and ring fingers and loss of flexion in the distal 
phalanx of the little finger, currently evaluated as 20 
percent disabling.  
 
3.  Entitlement to an initial rating in excess of 10 percent 
for distal medial and ulnar nerve damage of the right hand.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 until July 
1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO denied entitlement to service 
connection for soft tissue damage due to a surgical nerve 
block, and denied entitlement to an increased rating for the 
residuals of the right hand injury.  The RO also granted 
service connection for nerve damage to the right hand, and 
assigned a 10 percent rating for that disability.  The 
veteran perfected an appeal of the denial of service 
connection for soft tissue damage, the denial of an increased 
rating for the residuals of the hand injury, and the initial 
rating assigned for nerve damage to the right hand.

In a December 1999 rating decision the RO granted service 
connection for soft tissue damage due to a surgical nerve 
block, and the Board finds that that issue is no longer 
within its jurisdiction.

In a March 2000 rating decision the RO also denied 
entitlement to service connection for PTSD.  The veteran also 
perfected an appeal of that decision.

The veteran was afforded personal hearings at the RO in 
February 1999 and October 2000, and before the undersigned in 
November 2002.  The transcripts of those hearings are of 
record.

This appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  The VCAA includes an enhanced duty on the part of 
VA to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  The VCAA is applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and still pending before VA on that date.  See 
VAOPGCPREC 7-03.  Because the veteran's claim was filed after 
November 2000, the provisions of the VCAA are applicable to 
his claim.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") emphasized that adequate notice 
requires a claimant to be informed of what he must show to 
prevail in a claim, what information and evidence he is 
responsible for providing, and what evidence VA will secure.  
Although the RO has informed the veteran of the evidence 
needed to substantiate his claim for service connection for 
PTSD, the RO has not informed him of the evidence needed to 
substantiate his claim for higher ratings for the residuals 
of the hand injury and the nerve damage to the right hand.  
The Board finds, therefore, that remand of these issues is 
required.

In addition to the above, the Board notes that the veteran 
has not been provided a VA medical examination in order to 
determine the severity of his right hand disability since 
November 1999.  Furthermore, although he has received ongoing 
treatment from the VA medical center (MC), none of his 
treatment records subsequent to November 2000 have been 
associated with his claims file.  The VA treatment records 
are deemed to be evidence of record, and a determination on 
the merits of his appeal should not be made without 
consideration of that evidence.  See Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The veteran claims to have PTSD as a result of trauma he 
experienced in service.  A grant of service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between the current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardhips of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003).  If the veteran did not serve in combat, 
or if the alleged stressor is not related to combat, 
corroborative evidence of the stressor having actually 
occurred is necessary to substantiate the claim.  See Moreau 
v. Brown, 9 Vet. App. 389, 395 (1996).

The available VA treatment records and the report of an 
August 2001 VA psychiatric examination reflect a diagnosis of 
PTSD that has been associated with his alleged in-service 
stressor.  The RO has not, however, fulfilled the duty to 
assist by requesting verification of his claimed stressor 
from appropriate service department sources.

The veteran has described his in-service stressor as opening 
body bags and viewing the decomposing remains of military 
and/or "covert operation" personnel.  This purportedly 
happened while he was at Walter Reed Army Hospital for 
treatment of his hand injury.  His service medical records 
indicate that he was at Walter Reed from January to July 
1961, except for a 30-day period of convalescent leave from 
March to April 1961.  He claims that while recovering from 
hand surgery he was given duties to perform in the hospital, 
which included assisting in the unloading and opening of body 
bags.  He also claims that he contacted Walter Reed to obtain 
verification of these events, but that Walter Reed informed 
him that VA could obtain the evidence by requesting it from 
that facility.

Prior to evaluating the merits of the veteran's claim, the 
Board finds that, in accordance with 38 C.F.R. § 3.159(c), VA 
should obtain evidence of the claimed stressor from the 
service department or, following reasonable efforts to obtain 
the evidence, conclude that the records do not exist or that 
further effort to obtain the records would be futile.  The 
Board finds, therefore, that remand of this issue is also 
required.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for the residuals 
of the hand injury or a psychiatric 
disorder since November 2000.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMC in Chicago, 
Illinois.  If the RO is not able to 
obtain the identified records, the claims 
file should be documented to that effect 
and the veteran so notified.

3.  The RO should request from the 
appropriate service department source, 
including but not limited to the Walter 
Reed Army Hospital, verification of the 
veteran's claimed in-service stressor.  
Adequate verification could consist of, 
but is not limited to, evidence that the 
remains of military and/or covert 
operations personnel were brought to 
Walter Reed during the January to July 
1961 time period, and that hospital 
patients assisted in the processing of 
those remains.

4.  The RO should provide the veteran a 
VA medical examination in order to 
determine the nature and severity of the 
residuals of the right hand injury, 
including the nerve damage to the right 
hand.  The claims file and a copy of this 
remand should be made available to and be 
reviewed by the examiner.  The 
examination should include any diagnostic 
tests or studies, including X-ray 
studies, that are deemed necessary for an 
accurate assessment.

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. W. FABIAN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

